410 F.2d 1376
Roscoe Joseph HARRIS, #39944, Appellant,v.Howard YEAGER, Principal Keeper, New Jersey State Prison.
No. 17668.
United States Court of Appeals Third Circuit.
Submitted on Briefs June 6, 1969.
Decided June 23, 1969.

Appeal from the United States District Court for the District of New Jersey; Mitchell H. Cohen, Judge.
Roscoe Joseph Harris, pro se.
Eugene T. Urbaniak, Deputy Atty. Gen., Trenton, N. J. (Arthur J. Sills, Atty. Gen., of New Jersey, on the brief), for appellee.
Before KALODNER, FREEDMAN and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
On review of the record we find no error.


2
The Order of the District Court entered November 6, 1968 will be affirmed for the reasons so well stated in the Memorandum and Order of Judge Cohen reported at 291 F. Supp. 1015 (D.N.J. 1968).